Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 2, 7-16, and 20 were previously allowed. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 May 2019 and 15 April 2021 has been considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 8, filed 06 April 2021, with respect to 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph of claims 1 and 9, along with accompanying amendments received on the same date, have been fully considered and are partially persuasive. It is noted that while the applicant argues that the claims have a sufficiently definite meaning that:
the applicant has not set forth rationale for what structural element in the claims that one of ordinary skill in the art would have recognized as the structural element to perform the recited functionality. In fact, the corresponding disclosure does not appear to set forth that terms are structural in nature and that they could be purely software, such as by reciting for that “image correlation logic…is…a machine trained item of logic or it can be a rules-based item of logic or other item of logic (such as a neural network, Bayesian network, or other rules based recognizer, classifier or probabilistic model) that identifies correlations among different images, from different sites” and 
the most recent office action did not set forth that the claims were indefinite. Rather the most recent office action set forth that the claims invoked 35 U.S.C 112(f) claim interpretation.  
The 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph of claims 1 and 13 has been maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an image transmission handling system that receives a first set of images of a first excavation site that is located at a first location and a second set of images from a second excavation site at a second location; automatic item identifier logic that recognizes a first set of items in the first excavation site from the first set of images…and a second set of items in the second excavation site from the second set of images; three-dimensional (3D) generation logic that generates a first 3D representation of the first excavation site from the first set of images…and a second 3D representation of the second excavation site from the second set of images; data store interaction logic that stores the first, second, and third 3D representation, corresponding to the first location of the first excavation site, in a data store; a request processing system that receives a request, from a requesting system, identifying a requested location, accesses the data store to obtain the 3D representation corresponding to the requested location and generates a response that includes the 3D representation corresponding to the requested location and sends the response to the requesting system; image correlation logic configured to identify correlations between the first set of items and the second set of items based on the first and second 3D representations; request parsing logic that parses the request to identify the requested location and the depth identified by the depth identifier; and a response generator configured to generate the response that includes a 3D representation corresponding to the requested location and the depth in claims 1, 5, and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Joseph R. Kelly (Reg. No. 34,847) on 15 June 2021.

The application has been amended as follows: 
Please cancel claim 14.
Claim 14. (Cancelled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the “Previously Presented” claims as set forth in the office action mailed on 08 January 2021.
However, in the context of claims 1 and 15, when considered as a whole with the remaining limitations, the prior art of record does not teach each and every limitation as set forth in the claims. For instance, with respect to claim 15, when considered as a whole with the remaining limitations, the prior art of record does not teach or suggest at least “receiving a first set of images of a first excavation site that is located at a first location; receiving a second set of images of a second excavation site that is located at a second location; recognizing a first set of items in the first excavation site from the first set of images, the (recognized first set of) items being located below a surface level of ground at the first excavation site by a first subterranean depth; recognizing a second set of items in the second excavation site from the second set of images, the (recognized second set of) items being located below a surface level of ground at the second excavation site by a second subterranean depth; …identifying correlations between the (recognized) first set of items and the (recognized) second set of items based on the first and second 3D representations; generating a third 3D representation corresponding to a third location .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875.  The examiner can normally be reached on Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MICHAEL J COBB/Primary Examiner, Art Unit 2613